Citation Nr: 1000303	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1998 to 
February 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied entitlement to service 
connection for an acquired psychiatric disorder claimed as 
depression.  

The Veteran presented testimony at a personal video 
conference hearing in March 2007 before the undersigned.  A 
copy of the hearing transcript attached to the claims file 
reflects that the Veteran voluntarily decided not to have his 
representative present at the hearing.  

The claim was remanded in February 2009 for further 
development and has been returned to the Board for appellate 
review.    


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's psychiatric disability 
diagnosed as depression due to drug and alcohol abuse; rule 
out adjustment disorder with depressed mood; rule out major 
depression, single episode, moderate, with psychotic 
features; rule out delusional disorder; rule out paranoid 
schizophrenia; and rule out malingering either had its onset 
in service or preexisted service and was aggravated by 
service; and manifestation of a psychosis to a compensable 
degree within one year after separation from service is not 
shown. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  Although the pre-adjudicatory 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.  Moreover, notice addressing 
the rating criteria and effective date provisions was sent by 
a letter dated in March 2006 and the claim was readjudicated 
in an October 2009 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, VA has obtained service 
treatment records and assisted the appellant in obtaining 
evidence.  As there is no evidence of a psychiatric 
disability in service and no probative evidence, including 
the Veteran's own statements, demonstrating continuity of 
symptomatology or relating the Veteran's claimed current 
psychiatric disability to his period of active service, the 
Board finds that a VA examination is not required in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder claimed as depression.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include a psychosis become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Moreover, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may be granted on a secondary basis where 
it is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  In such a case 
the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Service treatment records are negative for any complaints, 
findings or diagnosis of an acquired psychiatric disorder.  
In a medical history accompanying the Veteran's entrance 
examination in November 1998, he denied having or having had 
any psychiatric symptoms.  On examination, his psychiatric 
clinical evaluation was normal.  The proceedings of an 
Entrance Physical Standards Board (EPSBD) in January 1999 
recommended that the Veteran be separated from the military 
based on plantar fasciitis bilaterally secondary to pes 
planus.  He had not completed basic training or 8 weeks one 
station unit training.   

Following discharge, the Veteran filed a claim of service 
connection for flat feet in February 1999.  He did not claim 
depression at that time.

VA outpatient treatment records show that in July 1999, the 
Veteran, without prior psychiatric contact, sought VA 
treatment for complaints of depression.  He related that 
since he got out of the Army in January he had increasing 
anxiety, stress, and depression.  He described his symptoms 
and clinical findings were recorded.  The examiner noted that 
given the quantity and frequency of drug consumption, a 
definitive Axis I diagnosis could not be made.  Consideration 
was given to adjustment disorder with disturbance of mood; 
major depression, single episode, moderate, with psychotic 
features (voices and delusional jealousy); delusional 
disorder; and paranoid schizophrenia.  The examiner thought 
the Veteran would need to be drug free for 6 months to a year 
before residual effects of the drug could be excluded from 
his diagnosis.  The diagnoses shown on Axis I were Depression 
due to drug and alcohol abuse; rule out adjustment disorder 
with depressed mood; rule out major depression, single 
episode, moderate, with psychotic features; rule out 
delusional disorder; rule out paranoid schizophrenia; and 
rule out malingering.  

In November 2005, the Veteran expressed that he was having 
sleepless nights.  

The Veteran testified at his March 2007 hearing that he 
became stressed from his VA treatment and was concerned about 
providing for himself and his child.  He thought that his 
depression was secondary to the pain he felt from his other 
disorders.  He described symptoms of depression as not being 
able to sleep at night because he was stressed out.  He was 
angry, had no friends and had problems.  The Veteran 
indicated that a private doctor had related the Veteran's 
depression to his pain symptoms.  He related that he had sent 
an opinion from one or two doctors regarding the depression 
to the VA RO in Little Rock the previous month.  

The Veteran further testified that he had been unable to work 
because of his foot pain ever since he received a medical 
discharge from service which was approximately eight years 
earlier, and contended that his situation would cause to 
stress anyone.  

As instructed in a Board remand in February 2009, the RO 
contacted the Veteran by letter dated in March 2009 to 
identify any treatment records relating to his depression 
claim and provide authorization for VA to request the medical 
records.  To date no reply has been received.  

Again, the service treatment records are negative for 
findings or diagnosis of a psychiatric disability.  The 
psychiatric clinical evaluation was normal on examination at 
entrance.  The Veteran was separated from military service 
based on a foot disability.  The EPSBD proceedings regarding 
the Veteran's separation are negative for any findings or 
diagnosis of a psychiatric disability.  Thus, the Board finds 
that a chronic acquired psychiatric disability is not shown 
in service.  

Further, there is no medical evidence of record showing that 
a psychosis manifested to a compensable degree within one 
year following separation from active service.  Although at a 
July 1999 psychiatric evaluation, diagnoses under 
consideration included ruling out a psychosis, the examiner 
stated that a definitive Axis I diagnosis could not be made 
due to the quantity and frequency of the Veteran's drug 
consumption.  Thus, that medical evidence is not sufficient 
to establish the diagnosis of a psychosis that manifested to 
a compensable degree within one year following separation 
from active service.  Therefore, the Board finds that service 
connection for an acquired psychiatric disability is not 
warranted on a presumptive basis.

Although the July 1999 VA psychiatric evaluation showed 
psychiatric complaints, a diagnosis of depression due to drug 
and alcohol abuse, and consideration of other psychiatric 
diagnoses, that evidence does not provide a link between any 
current psychiatric disability and service, nor is continuity 
since service shown.  

The Board further acknowledges the Veteran's statements of 
record.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  However, to the 
extent that continuous psychiatric symptoms since active 
service can be implied from the Veteran's statements, such 
statements are not found to be credible here.  Indeed, he 
filed a claim for flat feet in February 1999.  If he had been 
experiencing psychiatric problems at that time, it is 
reasonable to believe that he would have made such claim at 
that time.  Thus, his failure to do so weighs against a 
finding of continuity here.

Additionally, while the Veteran is competent to provide 
evidence as to his experiences and symptoms, he is not 
competent to state the etiology of a claimed psychiatric 
disorder.  Where the determinative issue involves a question 
of medical diagnosis or causation, generally only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation of a psychiatric disorder competent.  
Moreover, while in certain cases a lay person may be able to 
render a diagnosis or speak as to etiology, the present case 
involves complex medical issues beyond which he is competent 
to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Moreover, the Veteran is not contending that his depression 
is related to service but rather asserts that it is related 
to pain from his other disorders.  However, the Veteran is 
not presently service-connected for any claimed disorders; 
thus, a claim for a psychiatric disorder as secondary to a 
service-connected disorder is not for consideration.  

As previously noted, the July 1999 VA examiner stated that a 
definitive diagnosis on Axis I could not be made until the 
Veteran was drug free for up to a year before residual 
effects of the drugs could be excluded from his diagnosis.  
However, a diagnosis entered on Axis I was depression due to 
drug and alcohol abuse.  With respect to disabilities due to 
drug and alcohol abuse, VA regulations provide that an injury 
incurred during active military service shall not be deemed 
to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  Alcohol abuse 
is the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Drug abuse is the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.   

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct.  However, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

With respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m).

A Veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the 
Veteran does not contend nor does the evidence show that his 
drug abuse was secondary to, or as a symptom of, a service- 
connected disability.  More importantly, as noted above, the 
Veteran is not service-connected for any disabilities.  Thus, 
consideration of a claim for service connection for a 
psychiatric disorder resulting from drug abuse that is 
secondary to a service-connected disability is not warranted.

In sum, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder.  Competent medical evidence of 
an acquired psychiatric disorder is not shown in service.  
Although acquired psychiatric disorders have been 
provisionally diagnosed, there is no probative, competent 
medical evidence of record linking an acquired psychiatric 
disorder to service or to any event in service.   No 
probative, competent medical evidence exists of a 
relationship between any currently claimed acquired 
psychiatric disorder and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

To the extent that a diagnosis of depression due to drug and 
alcohol abuse was considered, VA regulations preclude the 
granting of benefits for a disability which results from the 
Veteran's abuse of alcohol and substance abuse.  Where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


